1 Reported in 6 N.W.2d 37.
Action in the district court wherein defendants and intervener appealed from an order denying a motion for a new trial. Plaintiff moves to dismiss the appeal taken on behalf of certain of the appellants for lack of authority to take the appeal and for want of a proper appeal bond. Motion to dismiss denied.
This court will not enter into the question of the authority of the attorneys to bring this appeal on behalf of Myrtle Payton and Charles W. Heimann, representative of the estate of Anna Larson, upon a motion to dismiss. The proper procedure is outlined in Minn. St. 1941, § 481.09 (Mason St. 1927, § 5691), where it is provided that the court, upon motion and hearing, and when reasonable grounds are shown, will determine this question. No such motion questioning the authority of appellants' attorneys has been made either in this court or in the lower court. The motion to dismiss the appeal is not a substitute therefor, and without a prior determination of the question of authority vel non of the attorneys, we cannot entertain a motion to dismiss the appeal on the ground of want of authority. *Page 596 
Until proper authority of the appellants' attorneys is decided, it is unnecessary for this court to enter into the question of the proper parties on an appeal bond.
Further proceedings are hereby stayed for a period of 15 days after the service of notice by respondents upon appellants to allow the respondents to bring the proper proceedings.
Motion to dismiss denied.